Citation Nr: 0508136	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

What evaluation is warranted for left thumb strain, from July 
6, 2000?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active duty for training from February 1989 
to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted entitlement to service 
connection for left thumb strain and assigned a 10 percent 
evaluation, effective July 6, 2000.  


FINDING OF FACT

Since July 6, 2000, the veteran's left thumb strain has not 
been manifested by ankylosis, or by limitation of motion of 
the thumb with a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  


CONCLUSION OF LAW

Since July 6, 2000, the criteria for an initial evaluation in 
excess of 10 percent for left thumb strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2002); 38 C.F.R. § 3.102, 
3.159, 4.71a, Diagnostic Codes 5224, 5228 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the veteran was apprised of the 
changes brought about by the VCAA in a June 2001 letter, to 
include notice of what evidence and information are necessary 
to substantiate his service connection claim.  While the June 
2001 letter pertained to the claim of entitlement to service 
connection, no further notice letter is required in light of 
the precedential holding in VAGCOPPREC 08-03; 69 Fed.Reg. 
25180 (2004).  As such, the duties to notify the veteran of 
necessary evidence, as well as the responsibility for 
obtaining or presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA records have 
been associated with the claims file.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need for a VA 
examination, and he was seen for those studies in July 2001 
and August 2004.  The veteran was asked in September 2002 to 
advise VA if there were any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, notified in the September 2002 statement of 
the case and the September 2004 supplemental statement of the 
case what evidence had been received, and notified that he 
needed to submit all evidence in his possession.  Therefore, 
the duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple (staged) ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In a September 2001 rating decision, the veteran was granted 
service connection and a 10 percent rating for left thumb 
strain, under the analogous Diagnostic Code 5224, effective 
from July 6, 2000.  38 C.F.R. §§ 4.20, 4.71a (2004).  At 
present he is seeking an increased initial rating for his 
disability.

Under Diagnostic Code 5224, favorable ankylosis of the thumb 
of either hand is rated 10 percent, and unfavorable ankylosis 
of the thumb of either hand is rated 20 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5224 (2002)  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2004).

During the pendency of this claim, the rating criteria for 
ankylosis and limitation of motion of digits of the hand was 
amended, effective from August 26, 2002.  See 67 Fed. Reg. 
48784-87 (2002).  The veteran's left thumb was re-evaluated 
under the new criteria in the September 2004 supplemental 
statement of the case and thus, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Under the new criteria, a 10 percent rating is assigned for 
favorable ankylosis of the right thumb and a 20 percent 
rating is assigned for unfavorable ankylosis of the right 
thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2003).  A 
note following Diagnostic Code 5224 indicates consideration 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Under the new regulation additional criteria are provided for 
limitation of motion of the thumb in 38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  Under Diagnostic Code 5228, a 10 
percent rating is assigned for limitation of motion of the 
thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent rating is 
warranted for limitation of motion of the thumb with a gap of 
more than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that prior 
to August 26, 2002, the veteran's left thumb strain does not 
warrant a rating in excess of 10 percent.  

In this regard, private medical records from August 2000 show 
that the veteran suffers, in pertinent part, from moderate 
stiffness in the left thumb.  Still, the veteran was able to 
move the thumb joint.  Moreover, he also suffers from left 
upper extremity reflex sympathetic dystrophy, a nonservice 
connected disorder.  

At a July 2001 VA examination the veteran reported 
interphalangeal and metacarpophalangeal joint pain, 
tenderness and swelling.  He complained that he was unable to 
open jars, or carry heavy objects.  He also described 
problems with gripping and grasping, and difficulty picking 
up objects with his left hand.  

Physical examination revealed no gross deformity, swelling or 
erythema.  Passive movement of the thumb was within normal 
limits.  There was a 20 degree extension deficit in the 
metacarpophalangeal joint with active movement.  Metacarpal 
motion was normal with complaints of pain.  The distal 
interphalangeal joint showed active flexion to 30 degrees.  
Distal interphalangeal and metacarpophalangeal muscle 
strength was 4/5.  Extension was within normal limits.  X-ray 
studies revealed unremarkable findings. 

In light of the veteran's credible complaints of pain 
experienced in his left thumb, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  As set out previously, a 10 percent rating 
prior to August 26, 2002, was warranted under Diagnostic Code 
5224, if evidence of favorable ankylosis of the left thumb 
was shown.  The medical evidence clearly indicates that the 
veteran's left thumb was not productive of ankylosis, either 
favorable or unfavorable.  However, as there was evidence of 
pain and some limitation of motion in the distal 
interphalangeal joint of the left thumb due to pain, the 
Board finds that such pain was already contemplated in the 10 
percent evaluation.  Therefore, prior to August 26, 2002, an 
increased rating was not warranted.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that from 
August 26, 2002, a rating in excess of 10 percent disabling 
for left thumb strain is not warranted.  

In this regard an August 2004 VA examination report shows the 
veteran complained of constant stabbing pain in the left 
thumb and dorsal aspect between thumb and pointer finger.  On 
examination, there was no evidence of ankylosis.  Range of 
motion of the left thumb metacarpophalangeal joint was to 10 
degrees of extension, to 10 degrees of adduction/flexion, and 
to between 30 and 60 degrees of abduction.  Range of motion 
of the left thumb interphalangeal joint was between -30 and 
20 degrees.  There was no additional loss of range of motion 
with repeated motion.  There was no weakness or fatigability 
noted.  There was full opposition between the thumb pad and 
fingers.  There was no significant pain reported on movement.  
There was no additional functional impairment.  

As noted above, an additional evaluation may be assigned 
under Diagnostic Code 5224 for resulting limitation of motion 
of other digits or interference with overall function of the 
hand.  While the August 2004 VA examination indicates the 
veteran had impaired function of the left thumb as a result 
of the in-service injury, there is still no evidence of 
ankylosis to warrant a 10 percent rating under Diagnostic 
Code 5224.  In light of the veteran's credible complaints of 
left thumb pain the Board considered functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  However, the Board finds that such 
pain is contemplated in the currently assigned 10 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also considered a higher rating under Diagnostic 
Code 5228; however, there is no evidence of limitation of 
motion of the thumb with a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

The initial rating assigned for the veteran's left thumb 
strain is appropriate and thus, the criteria for an increased 
initial rating in excess of 10 percent have not been met for 
any period during the pendency of the appeal.  The 
preponderance of the evidence is against the veteran's claim, 
and as such is denied.  

Under these circumstances, the doctrine of reasonable doubt 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for left thumb strain from 
July 6, 2000 is denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


